DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments after Board Decision

1- Examiner has considered applicants’ arguments and submits they overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 6/10/2015. Therefore, the rejections are all withdrawn. However, considering the office action from the European bureau to the European Patent Application N. 17182528.4 issued on 3/24/2020, a new consideration of the references cited therein required the Examiner’s amendment hereunder. 

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney A. Koenck (Reg. No. 43724) on 07/13/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- A system for measuring cloud conditions comprising: a laser diode configured to generate a pulse of light energy; a transmitter fiber configured to receive the generated pulse of light energy and to project the received pulse of light energy into , separate from the transmitter fiber, having a reception end aligned proximate and substantially parallel to the transmission end of the transmitter fiber, the receiver fiber configured to receive a portion of the transmitted pulse of light energy backscattered by the cloud atmosphere; a detector configured to detect the portion of the transmitted pulse of light energy received by the receiver fiber, and a processor configured to calculate one or more metrics of the cloud atmosphere based on the detected portion of the pulse of light energy received and transmitted by the receiver fiber, wherein a numerical aperture of the reception end of the receiver fiber is substantially equal to the numerical aperture of the transmission end of the transmitter fiber. –

Claim 12. (Currently Amended) -- A method for measuring cloud parameters, the method comprising: generating a pulse of light energy; diverging the generated pulse of light energy over a first solid angle greater than a predetermined threshold; projecting the diverged pulse of light energy over the first solid angle into a cloud atmosphere, wherein the projected pulse is projected in a projection direction aligned with a directional axis; receiving a portion of the projected pulse of light energy backscattered by the cloud atmosphere, wherein the received portion is received over a second solid angle substantially equal to the first solid angle of the diverged pulse, First Named Inventor: Mark Ray Application No.: 15/216,398-9- and wherein the received portion is received from a reception direction substantially parallel to the directional axis; detecting the received portion of the projected pulse of light energy and calculating one or more metrics of the cloud atmosphere based on the detected received portion of the projected pulse of light energy; wherein the projecting of the diverged pulse of the light energy and the receiving of the portion of the projected pulse of light energy backscattered by the cloud atmosphere are performed by separate optical fibers.--

All the other claims are entered as filed by Applicants on 06/14/2018.

Allowable Subject Matter

3- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent system claim 1, and its corresponding method claim 12, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A system and method comprising:
a laser diode configured to generate a pulse of light energy; 
a transmitter fiber configured… to project the received pulse of light energy into a cloud atmosphere…; 
a receiver fiber, separate from the transmitter fiber, having a reception end aligned proximate and substantially parallel to the transmission end of the transmitter fiber, the receiver fiber configured to receive a portion of the transmitted pulse of light energy backscattered by the cloud atmosphere; 
a detector configured to detect the portion of the transmitted pulse of light energy received by the receiver fiber, and a processor configured to calculate one or more metrics of the cloud atmosphere based on the detected portion of the pulse of light energy received and transmitted by the receiver fiber, 
wherein a numerical aperture of the reception end of the receiver fiber is substantially equal to the numerical aperture of the transmission end of the transmitter fiber.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Michoud, Chen, Ray and Harris. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed using two separate optical fibers for the transmission and reception of the light signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886